Citation Nr: 0617009	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-08 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  For the periods May 1, 2001, to May 4, 2005, and 
commencing July 1, 2005, entitlement to a disability rating 
in excess of 30 percent for post-operative residuals of a 
left knee disability.

2.  Entitlement to a temporary total evaluation for 
convalescent purposes pursuant to 38 C.F.R. § 4.30 (2005) for 
the period beginning July 10, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1987 to 
July 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision by the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the veteran's 30 
percent evaluation for his left knee disability and denied 
the veteran a temporary total evaluation due to convalescence 
beginning in July 2001.

In a November 2005 rating decision, the RO awarded the 
veteran a temporary total evaluation due to convalescence for 
the period May 5, 2005, to June 30, 2005.  Therefore, 
regarding the claim for an increased rating for a left knee 
disability, this decision will address the period from April 
19, 2001, to May 4, 2005, and commencing July 1, 2005.

In November 2004, the Board remanded the veteran's case to 
the RO for further development.  The case was returned to the 
Board in April 2006.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  For the period from May 1, 2001, to May 4, 2005, 
residuals of left knee derangement were manifested by 

3.  Commencing July 1, 2005, the medical evidence of record 
is inadequate for rating purposes, as the veteran, without 
demonstrating good cause, did not report for a VA examination 
scheduled in September 2005, in conjunction with his claim of 
entitlement to increased rating for post-operative residuals 
of a left knee disability; a comprehensive medical 
examination is necessary to determine entitlement to an 
increased rating for the veteran's post-operative residuals 
of a left knee disability.

4.  The veteran underwent arthroscopy, chondroplasty, and 
synovectomy of the left knee on February 26, 2001, and he was 
awarded a temporary total disability rating pursuant to 38 
C.F.R. § 4.30, from February 26, 2001, to May 1, 2001.

5.  The veteran returned to work and suffered a left knee 
injury in July 2001, which rendered him disabled until August 
2001.  As a result of the injury, he did not undergo any 
additional surgery necessitating at least one month of 
convalescence; or surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or immobilization by cast, without surgery, of one major 
joint or more.  


CONCLUSIONS OF LAW

1.  For the period from May 1, 2001, to May 4, 2005, the 
criteria for a rating in excess of 30 percent for residuals 
of left knee derangement were not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2005).

2.  Inasmuch as the veteran failed to appear for a scheduled 
examination, to the best of the Board's knowledge, commencing 
July 1, 2005, the criteria for an evaluation in excess of 30 
percent for post-operative residuals of a left knee 
derangement, were not met.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.655 (2005).

2.  The criteria for a temporary total evaluation for 
convalescence under the provisions of 38 C.F.R. § 4.30 for 
the period beginning July 10, 2001 have not been met.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); C.F.R. 
§§ 3.159, 4.30 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in April 2001 for an increased rating for his left 
knee disability, and received in November 2001 for a 
temporary total evaluation due to convalescence.  Both claims 
were submitted after the enactment of the VCAA.  

An RO letter dated in February 2005, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of his responsibility to 
submit evidence that showed that his left knee disability was 
worse or had increased in severity and that he was eligible 
for a temporary total evaluation due to convalescence.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claims and it 
indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
The letter also requested that the veteran submit any 
evidence in his possession that pertained to the claim.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  While the notice provided to the veteran was not 
given prior to the first agency of original jurisdiction 
(AOJ) adjudication of the claim, the notice was provided by 
the AOJ more than a year prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, the 
Board finds that the veteran was not prejudiced by the timing 
of the February 2005 VCAA letter.

Moreover, the Board notes that in a March 2006 letter, the 
veteran was notified of the requirements necessary to 
establish an effective date for his claims if the claims were 
granted.  This letter meets the requirements of the recent 
Court of Appeals for Veterans Claims (Court) case, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that a service connection claim includes the 
elements of a disability rating and establishing an effective 
date; therefore, the veteran requires notice of the 
requirements to establish a disability rating and an 
effective date prior to the initial adjudication of a service 
connection claim).  The Board also finds that the timing of 
the letter does not prejudice the veteran as these claims are 
being denied, which renders any effective date issue moot.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Analysis

Increased Rating for Left Knee Derangement from May 1, 2001, 
to May 4, 2005

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1, Part 4 (2005).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.
38 C.F.R. § 4.40 (2005)

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005)


526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2005)

Prior to May 1, 2001, the veteran was in receipt of a 
temporary total rating based on left knee arthroscopic 
surgery performed in February 2001.  Thereafter, he underwent 
a VA orthopedic examination in October 2001.  He gave a 
history of February 2001 left knee surgery.  He indicated 
that he was still receiving physical therapy, and used 
Tylenol No. 3 for pain.  He claimed no weakness, 
fatiguability, decreased endurance, incoordination, or flare-
ups.  On objective examination, he was noted to walk with a 
slight limp, and he used a cane.  He wore a cloth brace with 
metal hinges.  On evaluating the left knee, the examiner 
found no tenderness to palpation, and no swelling deformity 
or instability.  Range of motion studies noted flexion to 120 
degrees, and extension to -10 degrees.  There was no pain, 
weakness fatiguability, decreased endurance or incoordination 
noted.  X-ray studies revealed evidence of previous cruciate 
ligament repair, and narrowing of the joint space.  The 
diagnosis was increased knee pain, status post arthroscopic 
surgery, with chondromalacia and some patellofemoral 
arthritis.  

Thereafter, in February 2005, the veteran was requested to 
submit the names and addresses of any health care providers 
who treated him for left knee impairment since 2001.  In 
response, medical statements from E.C.R., M.D., dated in 2005 
were received.  Most of the documents address the surgery 
regarding the May 2005 surgery; however, a February 2005 
statement noted that the veteran complained of swelling, pain 
and difficulty ambulating, which affected his ability to 
perform his job.  Objectively, the physician noted left knee 
effusion, and medical tenderness.  Lachman's sign was 
negative.  The physician recommended ibuprofen for pain.  

From May 1, 2001, to May 4, 2005, the evidence does not show 
subluxation or instability of the knee.  Range of motion in 
both flexion and extension was not shown even meet the 
requirements for a 30 percent rating.  The left knee was 
arthritic on X-ray studies, with crepitus noted.  When 
applying the Diagnostic Code criteria to the evidence, there 
is simply no basis for a higher rating based on the evidence.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DuLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

Even considering the holding in DuLuca, it does not appear 
that the left knee disorder results in functional loss due to 
weakness, fatigability, incoordination or pain on movement.  

In conclusion, in the period from May 1, 2001 to May 4, 2005, 
the criteria for a higher rating were not met.  

Increased Rating for Left Knee Derangement from July 1, 2005

Under the applicable criteria, when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 (2005) as 
appropriate.  38 C.F.R. § 3.655(a) (2005).  When a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for an increase, the claim shall be denied.  38 
C.F.R. § 3.655(b) (2005).

The record shows the veteran failed to report for a VA 
examination in September 2005.  The information expected from 
this examination was needed to determine the current severity 
and manifestations of the veteran's left knee disability, as 
the veteran underwent arthroscopy, partial lateral 
meniscectomy, chondroplasty, and extensive synovectomy in May 
2005; however, an examination showing the status of his left 
knee disability after the performance of these procedures has 
not been conducted.  The September 2005 examiner was to 
evaluate range of motion of the left knee, painful motion, 
instability or recurrent subluxation, locking and effusion as 
well as functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45, pursuant to DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

The veteran did not report for the scheduled September 2005 
examination, although he was notified of the examination in a 
letter sent to his address of record in August 2005.  The 
letter was not returned to VA as undeliverable, and it is 
presumed that he received the notice.  The November 2004 
Board remand and the August 2005 letter informed him that 
failure to report for a scheduled VA examination without good 
cause shown might have adverse effects on his claim.  The 
veteran did not contact the RO to explain his failure to 
report nor did he request that another examination be 
scheduled.  Therefore, he has not presented good cause to 
explain his failure to report for the examination.

In Olson v. Principi, 3 Vet. App. 480 (1992), the Court held 
that the veteran must be prepared to meet his obligations by 
cooperating with VA's efforts to provide an adequate medical 
examination and submitting to the Secretary all medical 
evidence supporting his claim.  In this case, the veteran has 
not cooperated with VA's efforts to obtain medical evidence 
necessary to evaluate the severity and manifestations of the 
left knee disability at issue on appeal.

Given the veteran's unexplained lack of cooperation, the 
Board is left with no alternative but to deny the claim 
pursuant to 38 C.F.R. § 3.655 (2005).  When the law is 
dispositive, the Board has no alternative but to deny the 
appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

In light of the discussion above, the Board is satisfied that 
the veteran's due process rights were not violated.  The 
veteran may, however, reopen his claim for an increased 
rating for his left knee disability at any time in the future 
should he become willing to appear for a VA examination.


Temporary Total Evaluation

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2), or (3) of this section effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of these total ratings will not be subject to 
§3.105(e) of this chapter.  Such total rating will be 
followed by appropriate schedular evaluations.  When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating under this section.  

	(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:  

		(1) Surgery necessitating at least one month of 
convalescence (Effective as to outpatient surgery 
March 1, 1989.)  

		(2) Surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization 
of one major joint or more, application of a body 
cast, or the necessity for house confinement, or 
the necessity for continued use of a wheelchair or 
crutches (regular weight-bearing prohibited).  
(Effective as to outpatient surgery March 1, 1989.)  

		(3) Immobilization by cast, without surgery, of one 
major joint or more.  (Effective as to outpatient 
treatment March 10, 1976.)  

A reduction in the total rating will not be subject to 
§3.105(e) of this chapter.  The total rating will be followed 
by an open rating reflecting the appropriate schedular 
evaluation; where the evidence is inadequate to assign the 
schedular evaluation, a physical examination will be 
scheduled prior to the end of the total rating period.  

	(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows:  

		(1) Extensions of 1, 2, or 3 months beyond the 
initial 3 months may be made under paragraph 
(a)(1), (2), or (3) of this section.  

		(2) Extensions of 1 or more months up to 6 months 
beyond the initial 6 months period may be made 
under paragraph (a)(2) or (3) of this section upon 
approval of the Adjudication Officer.  

38 C.F.R. § 4.30 (2005).  

The Court has held that need for convalescence exists when 
recuperation from surgery would preclude a return to 
employment.  Felden v. West, 11 Vet. App. 427 (1998); Seals 
v. Brown, 8 Vet. App. 291 (1995).

The Board notes that in February 2001, the veteran underwent 
arthroscopy, chondroplasty, and synovectomy of the left knee.  
In February 2001, his private physician, E.R., M.D., noted 
that the veteran was disabled from February 26, 2001 to April 
9, 2001, due to a diagnosis of internal derangement of the 
knee.  In February 2002, the RO granted the veteran a 
temporary total evaluation due to convalescence for the 
period February 26, 2001, to May 1, 2001.  The veteran 
subsequently returned to work and in July 2001, he sustained 
an injury at work that was described as his left knee popping 
out and swollen.  The veteran's private physician, J.B., 
M.D., issued a certificate of disability in July 2001 that 
stated that the veteran was disabled from July 13, 2001, to 
August 3, 2001 due to a diagnosis of left knee strain, and in 
August 2001, the veteran's private physician extended the 
date of disability to August 24, 2001.

The veteran is asserting that he is entitled to a temporary 
total evaluation for the period commencing July 10, 2001 due 
to his work related injury and the subsequent disability.  He 
asserted that his July 2001 left knee injury was due to the 
February 2001 surgery of his left knee.

After review of the evidence of record, the Board finds that 
a temporary total evaluation due to convalescence, for the 
period beginning July 10, 2001 is not warranted.  As such, 
the Board notes that the regulations require that the veteran 
convalesce due to surgery or immobilization by cast of one 
joint or more to receive a temporary total evaluation due to 
convalescence.  38 C.F.R. § 4.30 (2005).  The record does not 
show that the veteran underwent surgery of the left knee in 
July 2001 or that he was immobilized by a cast to meet the 
requirements of 38 C.F.R. § 4.30 (2005).  Although he argues 
that the February 2001 surgery caused the injury in July 2001 
that then caused his convalescence, the Board notes that the 
veteran returned to work after the February 2001 surgery and 
was working during the time of the July 2001 left knee 
injury.  In addition, there is no medical evidence to show 
that the veteran convalesced beginning July 2001 as 
recuperation from his February 2001 surgery.  In addition, 
although the veteran claims his July 2001 convalescence was 
due to the February 2001 surgery, as a layman, he simply does 
not have the necessary medical training or expertise to 
proffer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992).  Therefore, as the veteran is not 
shown to have been unable to work due to convalescence 
beginning July 10, 2001 as a result of the February 2001 
surgery, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a temporary total 
evaluation due to convalescence. 



ORDER

1.  For the periods April 19, 2001, to May 4, 2005, and 
commencing July 1, 2005, entitlement to a disability rating 
in excess of 30 percent for post-operative residuals of a 
left knee disability is denied.

2.  Entitlement to a temporary total evaluation for 
convalescent purposes pursuant to 38 C.F.R. § 4.30 for the 
period beginning July 10, 2001 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


